      Case 1:20-cv-03200-KPF Document 1 Filed 04/23/20 Page 1 of 5


David Abrams, Attorney at Law
305 Broadway Suite 601
New York, NY 10007
Tel. 212-897-5821 dnabrams@gmail.com

United States District Court
Southern District of New York
____________________________________
                                            )
Analisse Castillo,                          )
                                            )
                       Plaintiff,           )
                                            )           No.
        - against -                         )
                                            )
International Proactive Security Inc. a/k/a )           Complaint
International Proactive Security NY         )
                                            )
                       Defendants.          )
                                            )
____________________________________)

       Plaintiff, complaining of the Defendants by her attorney, David Abrams, Attorney

at Law, respectfully set forth and allege as follows:

I.     Introduction

1.     This is an action for wages and overtime under the Fair Labor Standards Act and

the New York Labor Law. Plaintiff also asserts a claim for failure to provide proper

notification under the Wage Theft Prevention Act and unlawful retaliation under the New

York City Human Rights Law.

II.    Parties

2.     Plaintiff Analisse Castillo ("Plaintiff" or "Ms. Castillo") is a natural person and is

a resident, citizen, and domiciliary of New York.

3.     Defendant International Proactive Security LLC (the "Employer") is a foreign

business entity with a principle place of business in the State of New Jersey.
          Case 1:20-cv-03200-KPF Document 1 Filed 04/23/20 Page 2 of 5


III.      Venue and Jurisdiction

4.        The Court has subject matter jurisdiction over this matter in that Plaintiff asserts

claims under federal law and the remaining claims are part of the same case or

controversy. In the alternative, the parties to this matter are completely diverse and

Plaintiff seeks damages in excess of $75,000.

5.        The Court has personal jurisdiction over the Employer in that this matter arises

from the Employer's employment of the Plaintiff at its facility which is located in New

York, New York.

6.        Venue is appropriate in that this matter in the Southern District in that this matter

arises from the Defendant's employment of the Plaintiff at its facility which is located in

New York County.

IV.       Background

7.        At all times relevant to this complaint, the Employer operated a security agency.

8.        Plaintiff was employed by the Employer as a payroll processor for approximately

1 year and 4 months until her employment ended in or about January of 2020.

9.        Although Plaintiff's hours varied from week to week, sometimes she worked in

excess of 40 hours per week. In a typical week in which Plaintiff worked more than 40

hours per week, she typically worked 8am to 6pm on Monday; 8am to 5pm Tuesday; and

approximately 8:45 to 4:45 on Wednesday, Thursday, and Friday. This happened

approximately 50-60% of the weeks in which Plaintiff was employed by the Defendant.

10.       At no time was Plaintiff paid overtime premiums. Rather, she was paid a fixed

salary.

11.       In addition, Plaintiff's pay stubs did not reflect her hours worked. Nor did they

contain the Employer's legal name or telephone number.



                                                2
       Case 1:20-cv-03200-KPF Document 1 Filed 04/23/20 Page 3 of 5


12.    Towards the end of her employment, a male supervisor started attempting to

fraternize with Plaintiff outside of work.

13.    Plaintiff is a young woman and upon information and belief, the supervisor in

question has a pattern of making these sorts of social advances towards young women

employed by the Employer.

14.    Plaintiff rebuffed the supervisor's advances requesting that he keep their

relationship professional.

15.    Plaintiff was discharged shortly thereafter. Upon information and belief,

Plaintiff's discharge was in retaliation for her refusal to have a relationship with the

supervisor in question outside of work.

V.     Causes of Action and Demand for Relief

                   Count One: Violation of New York Wage & Hour Law

16.    The allegations contained in the preceding paragraphs are incorporated as if

restated herein.

17.    Plaintiff was an employee of the Employer within the meaning of the New York

Minimum Wage Act and accompanying regulations.

18.    The Employer was an employer within the meaning of those same regulations in

that it employed Plaintiff.

19.    The Defendants violated the above law and regulations in that it did not pay

overtime premiums to the Plaintiff and did not provide Plaintiff with proper paystubs

reflecting her hours worked.

                   Count Two: Violation of the Fair Labor Standards Act

20.    The allegations contained in the preceding paragraphs are incorporated as if

restated herein.



                                              3
       Case 1:20-cv-03200-KPF Document 1 Filed 04/23/20 Page 4 of 5


21.    Plaintiff's employment was covered by the Fair Labor Standards Act in that she

regularly used the instrumentalities of interstate commerce in the course of her

employment.

22.    More specifically, approximately 4 or 5 times per day, Plaintiff had to

communicate by telephone between her work site in New York and the Employer's

headquarters in New Jersey. This was generally to communicate payroll information. In

addition, Plaintiff regularly called her supervisor who worked in New Jersey to report her

comings and goings and other general issues.

23.    Alternatively, the Employer's annual revenue far exceeds the $500,000 threshold.

Plaintiff herself was responsible for payroll processing for approximately 500 employees

whose wages ranged from $600 per week to $2000 per week. Thus, the minimum

revenue to pay for these employees would have been well over $15 million per year.

24.    Further, many of the employees are "in commerce." For example, the Employer

maintains offices in New York and New Jersey. Therefore multiple employees must

communicate regularly between the New York and New Jersey offices.

25.    Accordingly, Plaintiff's employment was covered by the Fair Labor Standards

Act.

26.    The Defendant violated the Fair Labor Standards Act in that it did not properly

compensate Plaintiff for the overtime hours she worked.

             Count Three: Violation of the New York City Human Rights Law

27.    The allegations contained in the preceding paragraphs are incorporated as if

restated herein.

28.    The Employer is covered by the New York City Human Rights Law in that it has

far more than 4 employees and Plaintiff was employed at the Employer's facility in

Manhattan.
                                             4
      Case 1:20-cv-03200-KPF Document 1 Filed 04/23/20 Page 5 of 5


29.    Plaintiff was treated differently because of her age and sex in that her supervisor

attempted to build a social relationship with her because she was a young woman.

30.    Therefore, Plaintiff's conduct in requesting that the supervisor keep things

professional was protected in that she was opposing discriminatory activity.

Accordingly, Plaintiff's discharge from employment amounts to unlawful retaliation.

WHEREFORE Plaintiff demands judgment against the Employer in the amount of her

unpaid back wages, overtime, lost wages and liquidated damages, compensatory

damages, and punitive damages, in an amount not more than $400,000.00 which includes

attorneys fees and costs, and such other and further relief that the Court deems just.

                                              Respectfully submitted,




                                              David Abrams
                                               Attorney for Plaintiff
                                              305 Broadway Suite 601
                                              New York, NY 10007
                                              Tel. 212-897-5821
                                              Fax    212-897-5811

April 23, 2020
New York, New York




                                             5
